Exhibit 10.2
AMENDMENT NO. 3 TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MORGANS GROUP LLC
THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF MORGANS GROUP LLC (this “Amendment”), dated as of September 15, 2011, is
entered into by Morgans Hotel Group Co., a Delaware corporation, as managing
member (the “Managing Member”) of Morgans Group LLC (the “Company”).
WHEREAS, the Company was formed by the filing of a certificate of formation with
the Secretary of State of the State of Delaware on October 25, 2005 by an
authorized person of the Company;
WHEREAS, on October 25, 2005, Morgans Hotel Group LLC, a Delaware limited
liability company, as the sole initial member of the Company, entered into the
initial Limited Liability Company Agreement of the Company (the “Original
Operating Agreement”);
WHEREAS, the Original Operating Agreement was amended and restated as of
February 17, 2006, by an Amended and Restated Limited Liability Company
Agreement of Morgans Group LLC, entered into by and among the Managing Member
and the Persons named as Non-Managing Members on the signature pages thereto,
and such agreement was further amended by Amendment No. 1 to the Amended and
Restated Limited Liability Company Agreement of Morgans Group LLC, dated
April 4, 2008, and Amendment No. 2 to the Amended and Restated Limited Liability
Company Agreement of Morgans Group LLC, effective October 15, 2009 (as so
amended, the “Agreement”);
WHEREAS, Sections 4.2, 7.1(a), and 14.1(b)(2) of the Agreement authorize the
Managing Member to create new classes or series of Membership Interests, issue
additional Membership Interests, and amend the Agreement in connection with the
issuance of additional Membership Interests;
WHEREAS, pursuant to the authority granted to the Managing Member under
Section 14.1(b) of the Agreement, the Managing Member desires to amend the
Agreement to provide for the terms of the 2011 outperformance plan units (the
“2011 OPP Units”), issued pursuant to the Managing Member’s 2007 Omnibus Stock
Incentive Plan, as amended, or other Incentive Plan, as follows:
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing Member hereby amends the Agreement as follows:
1. The exhibit attached to this Amendment as Attachment 1 is hereby added to the
Agreement as Exhibit F thereto.

 

 



--------------------------------------------------------------------------------



 



2. Article IV of the Agreement is hereby supplemented by adding after
Section 4.7 the following section:
“Section 4.8. 2011 OPP LTIP Units. The Company is authorized to issue an
additional class of Membership Units and LTIP Units entitled “2011 OPP LTIP
Units” (the “2011 OPP Units”). 2011 OPP Units shall have the voting powers,
designations, preferences and relative, participating, optional or other special
rights, and qualifications, limitations and restrictions set forth in Exhibit F
hereto.”
3. Section References. Section references in this Amendment refer to sections of
the Agreement.
4. Certain Capitalized Terms. All capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.
5. Severability. If any term or other provision of this Amendment is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms and provisions of this Amendment shall
remain in full force and effect and shall in no way be effectively impaired or
invalidated.
6. Full Force and Effect. Except as expressly amended hereby, the Agreement
shall remain in full force and effect.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 3 as of the
date first set forth above.

            MORGANS HOTEL GROUP CO.,
as Managing Member of Morgans Group LLC
      By:   /s/ Richard Szymanski         Name:   Richard Szymanski       
Title:   Chief Financial Officer and Secretary     

 

3



--------------------------------------------------------------------------------



 



Exhibit F
DESIGNATION OF THE PREFERENCES, CONVERSION
AND OTHER RIGHTS, VOTING POWERS,
QUALIFICATIONS, LIMITATIONS, AND RESTRICTIONS
OF THE
2011 OPP LTIP UNITS
OF MORGANS GROUP LLC
The 2011 OPP LTIP Units (the “2011 OPP Units”) shall have the following voting
powers, designations, preferences and relative, participating, optional or other
special rights, and qualifications, limitations and restrictions:
1. LTIP Equivalence. Except as otherwise expressly provided in this Exhibit F,
2011 OPP Units shall be treated as LTIP Units, and shall have the rights,
privileges, restrictions, powers and duties applicable to LTIP Units under the
Agreement, including without limitation the provisions of Section 4.5.
2. Distributions.
(a) 2011 OPP Unit Distributions. Commencing from the Distribution Participation
Date (as defined below) established for any 2011 OPP Units in the applicable
award agreement, Holders of 2011 OPP Units shall be entitled to receive, if,
when and as authorized by the Managing Member, any distributions otherwise
payable with respect to LTIP Units and shall be treated as outstanding LTIP
Units for purposes of the distribution provisions of the Agreement. For the
avoidance of doubt, for purposes of the first distribution to occur after the
Distribution Participation Date, 2011 OPP Units that become fully earned and
vested in accordance with the applicable award agreement on or before the first
day of the relevant quarterly period shall be treated as having been outstanding
for the full period. Prior to the Distribution Participation Date, 2011 OPP
Units shall be entitled to any distributions by the Company (i) in connection
with an Adjustment Event as provided in Section 4.5(b), treating the 2011 OPP
Units as outstanding LTIP Units, and (ii) if, when and as authorized by the
Managing Member out of funds or other property legally available for the payment
of distributions, distributions representing proceeds of a sale or other
disposition of all or substantially all of the assets of the Company in an
amount per unit equal to the amount of any such distributions payable on the
Class A Units, provided that the amount of distributions to any Holder of 2011
OPP Units under this clause (ii) shall not exceed the positive balances of the
Capital Account of the Holder of such 2011 OPP Units to the extent attributable
to the ownership of such 2011 OPP Units.
(b) Distribution Participation Date. The “Distribution Participation Date” for
each 2011 OPP Unit will be either (i) with respect to 2011 OPP Units granted
pursuant to the Managing Member’s 2011 Outperformance Plan, as it may be amended
or supplemented from time to time or any successor plan under which additional
2011 OPP Units may be issued (the “Plan”), the applicable Final Valuation Date
(as defined in the award agreement of each Person granted 2011 OPP Units under
the Plan) or (ii) with respect to other 2011 OPP Units, such date as may be
specified in the award agreement or other documentation pursuant to which such
2011 OPP Units are issued.

 

1



--------------------------------------------------------------------------------



 



3. Allocations.
(a) Allocations of Net Income and Net Loss. Commencing with the portion of the
taxable year of the Company that begins on the Distribution Participation Date
established for any 2011 OPP Units, such 2011 OPP Units shall be allocated Net
Income and Net Loss under Sections 6.1 and 6.2 in amounts per 2011 OPP Unit
equal to the amounts allocated per Class A Unit (adjusted to the extent required
by Sections 6.3(b) through 6.3(g)). The Managing Member is authorized in its
discretion to delay or accelerate the participation of the 2011 OPP Units in
allocations of Net Income and Net Loss, or to adjust the allocations made after
the Distribution Participation Date, so that the ratio of (i) the total amount
of Net Income or Net Loss allocated under Sections 6.1 and 6.2 with respect to
each 2011 OPP Unit in the taxable year in which that 2011 OPP Unit’s
Distribution Participation Date falls, to (ii) the total amount distributed to
that 2011 OPP Unit with respect to such period, is more nearly equal to such
ratio as computed for the Class A Units held by the Managing Member.
(b) Special Allocations. 2011 OPP Units shall be treated as outstanding LTIP
Units (and the Holders thereof treated as Holders of LTIP Units) for all
purposes of Section 6.3(a).
4. Redemption.
(a) The Redemption Right provided to Non-Managing Members under
Section 4.2(e)(1) shall not apply with respect to 2011 OPP Units or Class A
Units into which they may be converted pursuant to Section 4.6 of the Agreement
until the later of (i) the date that is one year and six months after the Final
Valuation Date and (ii) the date on which the applicable 2011 OPP Units are
converted into Class A Units in accordance with Section 4.6 of the Agreement and
Section 6 of this Exhibit F, after which date the Redemption Right shall be
available on the terms and conditions set forth in the Agreement.
(b) During the period beginning on the Final Valuation Date (as defined in the
applicable award agreement) and ending on the Business Day immediately preceding
the six month anniversary of the Final Valuation Date, the Company shall be
entitled to redeem some or all of the 2011 OPP Units held by any Holder (or
Class A Units into which they were converted by the Holder) at a redemption
price per 2011 OPP Unit or Membership Unit, payable in cash, equal to the Common
Share Price (as defined in the applicable award agreement) as of the Final
Valuation Date (as defined in the applicable award agreement).
(c) From and after the one year anniversary of the Final Valuation Date, for a
period of six months, a Holder of 2011 OPP Units (or Class A Units into which
they were converted by the Holder) shall have the right to cause the Company to
redeem some or all of the 2011 OPP Units held by such Holder (or Class A Units
into which they were converted by the Holder), at a redemption price per 2011
OPP Unit or Class A Unit, as the case may be, payable in cash, equal to the
greater of (x) the Common Share Price (as defined in the applicable award
agreement) as of the Final Valuation Date (as defined in the applicable award
agreement) and (y) the Cash Amount (as defined in the applicable award
agreement) determined as of the date of the notice of redemption.
(d) From and after the end of the period set forth in Section 4(c), a Holder of
2011 OPP Units shall have the right to cause the Company to redeem some or all
of the 2011 OPP Units (or Class A Units into which they were converted by the
Holder) held by such Holder at a redemption price per 2011 OPP Unit or Class A
Unit, as applicable, payable in cash, equal to the Cash Amount determined as of
the date of the notice of redemption.

 

2



--------------------------------------------------------------------------------



 



(e) The Company may exercise its redemption right under Section 4(b) above by
sending a notice to each Holder of 2011 OPP Units (or Class A Units into which
they were converted by the Holder) setting forth the redemption date, which
shall be no less than five (5) Business Days after the date of such notice, and
the number of 2011 OPP Units (or Class A Units into which they were converted by
the Holder) being redeemed and the procedure to be followed by Holders of 2011
OPP Units or Class A Units that are being redeemed. The Holder may exercise its
redemption right under Section 4(c) or 4(d) above by sending a notice to the
Company setting forth the redemption date, which shall be no less than ten
(10) Business Days after receipt of such notice by the Managing Member, and the
number of 2011 OPP Units (or Class A Units into which they were converted by the
Holder) to be redeemed. The Managing Member shall be entitled to acquire 2011
OPP Units (or Class A Units into which they were converted by the Holder)
pursuant to any exercise by the Company or the Holder of the foregoing
redemption rights (under Section 4.2(b) or Section 4.2(c) or 4(d) above) in
exchange for issuance of a number of Common Shares, which will be issued under
an Incentive Plan and be registered on a Form S-8, with an aggregate value,
based on the Value of the Common Shares as of the date of the redemption notice,
equal to the applicable redemption price, provided that the Managing Member has
determined, in its sole discretion, that it is permitted to do so under
applicable stock exchange listing rules.
5. Voting Rights.
(a) Voting with LTIP Units. Except as otherwise provided herein, 2011 OPP Units
and Non-Managing Members who hold 2011 OPP Units shall be treated as LTIP Units
and LTIP Unitholders, respectively, for all purposes of Section 14.3.
(b) Special Approval Rights. So long as any 2011 OPP Units remain outstanding,
the Company shall not, without the affirmative vote of the Non-Managing Members
who hold at least two-thirds of the 2011 OPP Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), amend, alter or repeal, whether by merger, consolidation
or otherwise, the provisions of the Agreement applicable to 2011 OPP Units so as
to materially and adversely affect any right, privilege or voting power of the
2011 OPP Units or the Non-Managing Members who hold 2011 OPP Units as such,
unless such amendment, alteration or repeal affects equally, ratably and
proportionately the rights, privileges and powers of the Holders of LTIP Units;
but subject, in any case, to the following provisions:

  (i)   Any difference in effect between the LTIP Units and the 2011 OPP Units
that is required or reasonably desirable to implement the difference in the
distribution or redemption rights with respect to LTIP Units and 2011 OPP Units
shall not be deemed to have an effect that is not equal, ratable or
proportionate to the effect on the Holders of LTIP Units;

  (ii)   Any creation or issuance of any Membership Units or of any class or
series of Membership Interest, whether ranking senior to, junior to, or on a
parity with the 2011 OPP Units with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up shall not be
deemed to have an effect that is not equal, ratable or proportionate to the
effect on the Holders of LTIP Units; and

 

3



--------------------------------------------------------------------------------



 



  (iii)   any waiver by the Company of restrictions or limitations applicable to
any outstanding LTIP Units or 2011 OPP Units with respect to any LTIP Unitholder
or Unitholders or Holders of 2011 OPP Unit shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units or 2011 OPP Units with respect to other Unitholders or Holders.

6. Conversion of LTIP Units into Membership Units Under Section 4.6 of the
Agreement. Notwithstanding anything to the contrary set forth in this Exhibit F
or the Agreement, in no event shall a Holder of 2011 OPP Units have the right to
convert such 2011 OPP Units into Class A Units under Section 4.6 of the
Agreement, and the Company shall not have the right to cause a Forced Conversion
of 2011 OPP Units pursuant to Section 4.6(d) of the Agreement, unless and until
such time as shareholders of the Managing Member have approved an increase to
the number of shares of common stock available under the Managing Member’s
shareholder-approved 2007 Omnibus Stock Incentive Plan, as amended, or other
Incentive Plan, a number of which additional shares are then allocated by the
Managing Member to the OPP LTIP Units.
7. Treatment of 2011 OPP Units in Connection with a Transaction. If the Company
or the Managing Member shall be a party to any Transaction (as defined in the
Agreement) after the Final Valuation Date, as a result of which Class A Units
shall be exchanged for or converted into the right, or the LTIP Unitholders of
such Class A Units shall otherwise be entitled, to receive cash, securities or
other property or any combination thereof, and at such time the 2011 OPP Units
are not eligible to be converted into Class A Units (after giving effect to any
vote of shareholders of the Managing Member in connection with the Transaction),
then the Company shall, concurrently with the closing of such Transaction,
redeem all of the 2011 OPP Units for an amount per 2011 OPP Unit payable in cash
equal to the value (determined by the Board of Directors of the Managing Member
in good faith) of the consideration received in exchange for, or ascribed to,
each Class A Unit in such Transaction, or shall cause the terms of the
Transaction to provide a payment to Holders of 2011 OPP Units of such amount in
exchange for their 2011 OPP Units upon closing of such Transaction.
8. Section References. Except as otherwise expressly provided, Section
references in this Exhibit F refer to sections of the Agreement.
9. Certain Capitalized Terms. All capitalized terms used in this Exhibit F and
not otherwise defined shall have the meanings assigned in the Agreement.

 

4